Order issued August 6, 2012










                                 In The
                            Court of Appeals
                                For The
                        First District of Texas

                           NO. 01-12-00614-CV

                  Greater Houston Pipe, LC, Appellant

                                   V.

              Deepwater Corrosion Services, INC, Appellee

                   On Appeal from 61st District Court
                          Harris County, Texas
                     Trial Court Cause No. 1064059


                            MEMORANDUM ORDER
                        OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this  appeal
for resolution by mediation.  See Tex. Civ. Prac. & Rem. Code  Ann.  §§
154.021, 154.022(a), 154.023 (Vernon  2005).   Accordingly,  the  Court
orders that this appeal be referred to mediation unless  any  party  to
the appeal files an objection with the Clerk of this Court  within  ten
days after receiving this order.  See id. § 154.022(b).
      The parties shall choose a qualified  mediator  and  agree  on  a
reasonable fee for the mediator’s services.  1   See  id.  §§  154.052,
154.054(a) (Vernon 2005).  When the parties notify the  Clerk  of  this
Court of the  name  of  the  mediator,  that  person  shall  be  deemed
appointed by the Court.  See id. § 154.051 (Vernon 2005).  The  parties
should  provide  the  mediator  with  a  completed   “Notification   to
Mediator” and the “Appointment and Fee Report—Mediation”  form.   These
documents can be downloaded from the forms page of the Court’s  website
at http://www.1stcoa.courts.state.tx.us.
       The Court sets the following deadlines:


      •     No later than 15 days from the  date  that  this  order  is
      issued, the parties shall file with the Clerk  of  this  Court  a
      completed “Parties’ Notification to  Court  of  Mediator.”   This
      document can be downloaded from the forms  page  of  the  Court’s
      website at http://www.1stcoa.courts.state.tx.us.


      •     No later than 45 days from the  date  that  this  order  is
      issued, the parties shall conduct the mediation.


      •      No  later  than  two  days  from  the  conclusion  of  the
      mediation, the parties and the mediator shall advise the Clerk of
      this Court in writing whether the parties did or did  not  settle
      the underlying dispute, and the  mediator  shall  file  with  the
      Clerk  of  this  Court   a   completed   “Appointment   and   Fee
      Report—Mediation” form.  This document can be downloaded from the
      forms     page      of      the      Court’s      website      at
      http://www.1stcoa.courts.state.tx.us.


       All  parties,  or  their  representative  with  full  settlement
authority,  shall  attend  the  mediation  with  their  counsel.    The
mediator  shall  encourage  and  assist  the  parties  in  reaching   a
settlement of their dispute, but may not compel or coerce  the  parties
to enter into a settlement agreement.  See  id.  §  154.053(a)  (Vernon
2005).  All communications relating to the mediation  are  confidential
and not subject to disclosure, except as set forth by law.  See  id.  §
154.073 (Vernon 2005).  The Clerk of this  Court,  however,  will  file
this order, any objection to this order, and  the  completed  “Parties’
Notification  to  Court  of  Mediator”   and   “Appointment   and   Fee
Report—Mediation” forms with the other documents filed in  this  appeal
that are available for public inspection.
       Unless  expressly  authorized  by  the  disclosing  party,   the
mediator  may  not  disclose  to  either  party  information  given  in
confidence  by  the   other   and   shall   at   all   times   maintain
confidentiality with respect to communications relating to the  subject
matter of the dispute.  See  id.  §  154.053(b).   Unless  the  parties
agree otherwise, all matters, including the  conduct  and  demeanor  of
the parties and  their  counsel  during  the  settlement  process,  are
confidential and may never  be  disclosed  to  anyone,  including  this
Court.  See id. § 154.053(c).
      The Court  will  consider  the  agreed  fee  for  the  mediator’s
services to be reasonable and tax that fee as  a  cost  of  the  appeal
unless the parties agree to another  method  of  payment.   See  id.  §
154.054.
      Nothing in this order modifies the timetables in the Texas  Rules
of Appellate Procedure regarding the appellate record and briefs.


                                             /s/      Evelyn      Keyes
                                        Justice Keyes
                                        Acting Individually


        1     The  Court  does  not  recommend  mediators.    Mediation
      information is available from the Dispute  Resolution  Center  of
      Harris         County         ((713)         755-8274         and
      http://www.co.harris.tx.us/DRC), the Fort Bend Dispute Resolution
      Center ((281) 342-5000), the Alternate Dispute Resolution Section
      of the State Bar of Texas (http://www.texasadr.org/),  and  other
      groups.   The  parties  are  not  required  to  use  a   mediator
      recommended or listed by these groups.